Citation Nr: 0018784	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  98-18 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

Entitlement to service connection for a nervous condition, to 
include a panic disorder.

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1970.  
The current record does not reflect any evidence that he 
served in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Milwaukee, Wisconsin Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran filed a claim of entitlement to service 
connection for PTSD in November 1994.  The claim was denied 
by a March 1995 rating action which was not appealed and 
became final.  The veteran filed a claim of entitlement to 
service connection for a panic disorder and other nervous 
conditions in February 1997.  He additionally requested a 
reopening of his claim concerning PTSD.  

In the March 1998 rating decision, it was recognized that two 
separate service connection claims were involved.  Moreover, 
it was recognized that the PTSD claim had been the subject of 
a prior final denial and therefore could be reopened only 
upon a finding that new and material evidence had been 
submitted.  Thus, the RO separately decided each claim, even 
though in the Issues and the Decisions section of the rating 
decision, the claims were not separately stated.  The 
veteran's April 1998 notice of disagreement (NOD) addresses 
the "denial of benefits related to PTSD."  However, in view 
of the fact that the NOD reveals that the veteran regarded 
his panic disorder as a part of his PTSD, the Board finds 
that the NOD addressed the determinations in the March 1998 
rating decision of both the PTSD and the panic disorder 
claims.  Accordingly, and because claims of entitlement to 
service connection for PTSD and for a nervous condition 
require different proof on the merits and different 
evidentiary showings to establish well-groundedness, the 
Board will treat this appeal as involving two separate 
claims.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
nervous condition, to include a panic disorder, is not 
supported by cognizable evidence demonstrating that it is 
plausible or capable of substantiation.

2.  A March 1995 rating decision denied the veteran's claim 
of entitlement to service connection for PTSD.

3.  Evidence added to the record since the March 1995 rating 
decision is not cumulative or redundant, it is relevant and 
probative, and it is so significant that it is necessary to a 
fair determination of the merits of the veteran's service 
connection claim.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
nervous condition, to include a panic disorder, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  New and material evidence sufficient to reopen a claim of 
entitlement to service connection for PTSD has been 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Service Connection 
For a Nervous Condition, To Include a Panic Disorder

i.  Background

The veteran's service entrance examination documents no 
complaints or findings of nervous trouble of any sort.

In April 1968, he sought treatment for a "psychiatric 
problem" and complained that he was being discriminated 
against because of his race.  No evidence was found of a 
psychotic thought disorder.  The impression was an immature 
personality.  

In June 1968, the veteran reported that he was depressed and 
asked to be prescribed medication.  Several days later, he 
asked to be seen by the Medical Officer and was told to 
"return some other time if the problem gets worse."  

In April 1969, the veteran was seen for complaints of 
depression.  He stated that he "[felt] like killing 
someone" (and had felt the same way in September of 1968).  
The diagnosis was anxiety and depression in a basic immature 
personality type.  He was recommended to be seen for a 
psychiatric consultation.  However, there is no record that 
the consultation took place.  

During his April 1970 separation examination, the veteran 
made no report of nervous trouble, nor was any noted.

Relevant post-service medical documentation contained in the 
veteran's claims file begins in 1994.  Records from the 
Indianapolis, Indiana VA Medical Center (VAMC) show that the 
veteran was an inpatient there in October-November 1994.  His 
psychiatric diagnoses upon discharge were polysubstance 
(including alcohol) dependence and panic disorder with 
agoraphobia.  

In December 1994, the veteran was afforded a VA psychiatric 
examination in connection with the claim he had filed for 
service connection for PTSD.  The examination resulted in 
diagnoses of panic disorder without agoraphobia, major 
depression currently in partial remission, and polysubstance 
abuse including alcohol and marijuana.  The examiner noted 
that the veteran claimed to have served in Republic of 
Vietnam (Vietnam) and maintained that his panic attacks first 
occurred during such service.  

Subsequent post-service medical records show that the veteran 
continued to be treated for emotional and substance abuse 
symptoms.  These outpatient records include a diagnosis of 
PTSD.  

In July 1997, the appellant reported to a VA examiner that he 
had been assaulted by over 100 Marines while on active duty.   
He stated that this event felt like a lynching.  The veteran 
said that he was subsequently charged at a court martial for 
actions which also transpired during the assault.  The 
examiner diagnosed PTSD, rule out panic disorder, and rule 
out major depression.

September and December 1997 outpatient treatment records from 
the Milwaukee, Wisconsin VA Medical Center reflect that the 
veteran was diagnosed with panic disorder with trauma 
symptoms (history of nightmares and flashbacks) and with 
cocaine abuse.  

A VA psychiatric examination conducted in August 1998 in 
connection with a claim for nonservice-connected pension 
resulted in a diagnosis of panic disorder without 
agoraphobia.  A diagnosis of panic disorder with trauma 
symptoms is recorded in a February 1998 treatment note.

In March 2000, the veteran testified at a hearing before the 
Board in Washington, D.C.  He said that his panic attacks 
forced him to leave his job in 1994.  Subsequently, the 
veteran provided copies of courts-martial transcripts.  A 
review of the transcripts suggests that they may be 
incomplete.


ii.  Analysis

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Direct service connection may be accorded 
a current disability when the evidence shows affirmatively 
that the disability resulted from injury or disease incurred 
in or aggravated by active service.  Id.  Direct service 
connection may be granted for any disease diagnosed initially 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service.  38 C.F.R. § 3.303(d) (1999).  

In the alternative, service connection is available where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition during service or an applicable post-
service presumptive period and still has the condition.  With 
chronic diseases that are shown as such in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, will be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  If a disability is not shown to be chronic during 
service or an applicable post-service presumptive period, 
service connection may nevertheless be granted where a 
disorder has been observed in service or an applicable post-
service presumptive period, the symptomatology associated 
with that disorder is manifested continuously post-service, 
and competent evidence relates the present condition either 
to that symptomatology or an in-service injury.  Id.; Voerth 
v. West, 13 Vet. App. 117, 120 (1999).

However, a person who submits a claim for benefits under a 
law administered by the Secretary has the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  A 
well-grounded claim need not be established conclusively.  It 
is sufficient if the evidence of record establishes a 
plausible claim, one which is either meritorious on its own 
or capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Evidence of record will be accepted as 
credible for the purposes of determining whether a claim is 
well grounded, except where the evidentiary assertion is 
incredible on its face.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, incompetent evidence will not be 
considered.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  When 
the issue is medical in nature, such as medical nexus, 
etiology, or diagnosis, competent medical evidence usually is 
required.  Voerth.

For a claim of entitlement to service connection for a 
disability to be plausible, or well grounded, the record must 
contain competent evidence on each basic element of a 
service-connection claim:  a current disability; the 
incurrence of an injury or disease during active service; and 
a nexus, or causal relationship, between the in-service 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Evidence demonstrating 
the possibility that the claimant may establish service 
connection for a disorder on the basis of the regulatory 
provisions pertaining to chronicity or continuity of 
symptomatology will satisfy the second and third of these 
requirements.

The Board finds, however, that a well-grounded claim of 
entitlement to service connection for a nervous condition, to 
include a panic disorder, has not been established by the 
record in this case.  It is clear that the veteran has a 
current diagnosis of panic disorder.  There is, however, no 
competent evidence linking the veteran's current condition to 
service.  For a well-grounded claim of entitlement to service 
connection for a nervous condition, to include a panic 
disorder, to be established outside the chronicity provision, 
there must be competent - - that is, medical - - evidence 
providing a nexus between the veteran's current condition and 
service.  See Caluza; Voerth.  Service connection under the 
general provision of 38 C.F.R. § 3.303(a) is potentially 
available only if the record contains medical evidence 
providing such a nexus.  Caluza.  Likewise, service 
connection under the particular regulatory provision 
concerning continuity of symptomatology after service, see 
38 C.F.R. § 3.303(b), is potentially available only if 
competent evidence of record relates the present condition 
either to symptoms manifested continuously from the time of 
service or to an in-service injury.  Voerth.  

The record in this case contains no medical evidence 
providing a nexus between the isolated in-service nervous 
complaints of the veteran and his post-service 
symptomatology, documentation of which begins almost 25 years 
after his separation from service.  Without competent 
evidence of such a nexus the claim is not well grounded, and 
the benefit sought on appeal must be denied.

In reaching this decision the Board considered the veteran's 
own, sincerely held belief that his current panic disorder 
arose during his service.  The veteran, however, as a lay 
person he is not competent to offer an opinion as to the 
etiology of the current disability for which he is claiming 
entitlement to benefits.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

Lastly, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

II.  Application to Reopen Claim of Entitlement to 
Service Connection for PTSD on the Basis of
New and Material Evidence

In October 1997, the veteran filed an application to reopen a 
claim of entitlement to service connection for PTSD.  The 
claim had previously been denied by a March 1995 rating 
decision because the disorder had not been diagnosed.  This 
denial was not appealed and thus became final.

The threshold issue presented by this appeal is whether there 
exists new and material evidence sufficient to reopen the 
claim.  If new and material evidence has been presented or 
secured, the claim must be reopened.  38 U.S.C.A. § 5108.  In 
determinations of whether this standard for reopening a claim 
has been met, the evidence to be evaluated is that which has 
been added to the record since the last final denial of the 
claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

Evidence that had been of record prior to the March 1995 
rating decision included the veteran's service medical 
records.  As noted above, these showed that on several 
occasions between April 1968 and April 1969, the veteran was 
seen with complaints of nervousness.  However, his service 
medical records did not reflect a diagnosis of PTSD.

Other evidence that had been of record prior to the March 
1995 rating decision was the report of the VA psychiatric 
examination of the veteran conducted in December 1994 at the 
Indianapolis, Indiana VAMC in connection with his claim of 
entitlement to service connection for PTSD.  As noted above, 
the examination resulted in diagnoses of panic disorder 
without agoraphobia, major depression currently in partial 
remission, and polysubstance abuse including alcohol and 
marijuana.  Not only was there no diagnosis of PTSD, but the 
examiner specifically observed that the criteria for such a 
diagnosis had not been met.  

The evidence introduced into the record since the March 1995 
rating decision included a July 1997 psychiatry note 
contained among the records of outpatient treatment received 
by the veteran at the Milwaukee, Wisconsin VAMC.  A diagnosis 
of PTSD was entered. 

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order that the merits of the claim may be fairly decided.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  

In the assessment of whether evidence is new and material, 
the credibility of each piece of evidence must be presumed, 
see Justus v. Principi, 3 Vet. App. 510 (1992), unless 
inherently incredible, see Duran v. Brown, 7 Vet. App. 216, 
220 (1994), or incompetent, see Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  

The Board finds that the July 1997 psychiatry note 
constitutes new and material evidence.  This evidence is new.  
It represents competent medical evidence (the credibility of 
which must be presumed) of a kind that was not in the record 
at the time of the March 1995 rating decision, namely a 
diagnosis of PTSD.  As such, this evidence is material to the 
veteran's claim.  38 C.F.R. § 3.304(f) (1999); see also 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Any 
consideration of the merits of the veteran's service-
connection claim, regardless of the determination resulting 
therefrom, must take this evidence into account.  
Accordingly, the claim of entitlement to service connection 
for PTSD is reopened.


ORDER

A well-grounded claim not having been presented, the claim of 
entitlement to service connection for a nervous condition, to 
include a panic disorder, is denied.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.


REMAND

Having reopened the veteran's claim of entitlement to service 
connection for PTSD, the Board finds that further 
documentation should be sought for the record before it is 
decided whether the claim is well-grounded and if so, 
meritorious.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  

The Board notes that a finding of service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link provided by 
medical evidence between current symptoms and an in-service 
stressor alleged by the claimant; and credible supporting 
evidence that the alleged in-service stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's testimony alone may establish the occurrence of the 
stressor.  38 C.F.R. § 3.304(f) (1999).  For a claim for PTSD 
to be found well grounded, the record must contain competent 
evidence on each of these elements sufficient to show that 
the claim is plausible.  See Murphy, 1 Vet. App. at  78; 
Grottveit, 5 Vet. App. at 91.

In support of his claim the veteran alleges that experienced 
stressful events 
in-service.  He argues that he was the victim of a "blanket 
party" and was assaulted and battered by other Marines.  He 
contends that this abuse occurred after he had requested and 
was given mast for being passed over for promotions.  While 
admittedly unsure, he estimates that the alleged abuse 
occurred in approximately September 1967 while stationed at 
Camp Hansen, Okinawa, Japan as a member of Company A, 3rd 
Battalion.  [The Board notes that the veteran's Service 
Record Book "page 3" (SRB) entry reveals that in September 
1967, he was stationed at Camp Pendleton, California and 
assigned to SU # 1, H & S Company, Staging Battalion, MBC.  
The veteran was transferred to Camp Hansen and the 9th Marine 
Amphibious Brigade in November 1967.  Between July and August 
1966, the appellant was a member of Headquarters Company, 
Third Battalion, Second Infantry Training Regiment at Camp 
Pendleton.]

The appellant further recounts that following this "blanket 
party," while still in Okinawa, he was accused of attacking 
more than 100 of his fellow Marines.  However, he insists 
that rather than being the agent provocateur he was the 
victim of what he classifies as a racial "lynching."  He 
relates that as a result of this second occurrence, he was 
put in the brig immediately, spent several months there, and 
then stood trial at a general court-martial where he was 
found guilty of the charges against him and sentenced to 
several more months' confinement  Thereafter, he reportedly 
was sent to Da Nang, Vietnam for two weeks to serve an 
additional punishment.  (He does not allege that he 
experienced any particular combat or non-combat stressors in 
Vietnam, however.)  The veteran has suggested that the record 
of this court-martial documents his account of the events at 
Okinawa and the events themselves.

If the appellant's version is true, both the alleged 
"blanket party" and the alleged "lynching," represent 
potential in-service stressors pertinent to his claim.  
Because in-service stressors of this nature are not combat-
related, credible supporting evidence pertaining to them must 
be presented or secured for his claim to go forward.  In this 
case, such evidence might consist of service records.  The 
claims file as currently constituted includes some service 
documentation potentially supportive of the veteran's account 
of events.  There are records pertaining to each of three 
courts-martial in which charges against the defendant were 
heard.  It appears that these courts-martial took place in 
April 1967 (a special court-martial while the veteran was at 
Camp Lejeune, North Carolina), October 1968 (a general court-
martial at Camp Hansen stemming from events in June 1968), 
and May 1969 (a special court-martial at Camp Hansen).  
However, these records are incomplete.  Likewise, the 
transcripts which are of record are incomplete.  Hence, 
further development is in order.

Therefore, the Board finds that further documentation 
pertaining to the account given by the veteran of in-service 
stressors should be sought from the service department.  
Federal departments and agencies must furnish the Secretary 
with such information as the Secretary may request for the 
purpose of determining eligibility for or amounts of 
benefits, or verifying other information with respect 
thereto.  38 U.S.C.A. § 5106 (West 1991).  

Hence, this case is REMANDED for the following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and ask 
that it definitively state whether the 
appellant ever served in Vietnam.  The 
NPRC should also be asked to provide the 
complete trial record, to include the 
complete trial transcript and copies of 
any documentary evidence presented, of 
each special and general court-martial 
held in Okinawa.  Further, the NPRC 
should be requested to provide all 
records from his service record book 
pertaining to his duty there, to include 
any incident or injury reports filed by 
the veteran and/or requests for mast 
presented by him.  [The Board notes that 
pages NAVMC 118(3), (9), and (17) are 
already of record.]  The appellant's unit 
records should be reviewed to determine 
whether the alleged "blanket party" or 
"lynching" are documented in the unit's 
file.  All attempts to obtain this 
information should be documented in the 
claims folder and all information 
obtained should be associated therewith.

2.  After the development requested has 
been completed, the RO should review the 
record to ensure that the development is 
in complete compliance with the 
directives of this REMAND.  If any 
development is deficient in any manner, 
the RO must implement corrective 
procedures at once.

Thereafter, the RO should readjudicate the claim of 
entitlement to service connection for post traumatic stress 
disorder de novo.  If the benefit sought on appeal continues 
to be denied, the case should then be returned to the Board 
for further appellate consideration.  By this action, the 
Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



